Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Evans (US 2017/0179516).
Regarding claim 8, Evens discloses an electrically rechargeable redox flow battery comprising: 
a first chamber (124) and a second chamber (122) separated by a membrane; 
wherein the first chamber comprises a cathode (116); and 
the second chamber comprises an anode (114); 
a first pump (104) for delivering a catholyte through the first chamber; 
a second pump (102) for delivering an anolyte through the second chamber; and 
a feed device (106/108) for feeding a first component directly into at least one of the first chamber or the second chamber (see Fig. 11 which illustrates feed devices 106 and 108 directly into the chambers 122 and 124, respectively); 
wherein the first component operates to cause an electrochemical change in a reduction- oxidation pair in the respective chamber; and 
the feed device operates to feed a first amount of the first component directly into the respective chamber calculated based on a measured residual capacity of the redox flow battery.  
Regarding italicized limitations recited in claim 8 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 9, Evans further discloses the first chamber comprises a first activating electrode (116); the second chamber comprises a second activating electrode (114); and the first and second activating electrodes are suitable for bringing about an electrochemical change in the reduction-oxidation pair (as described in paragraph 6).  

Allowable Subject Matter
Claims 1, 2, 4, 5, 7 and 10 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Bednarz, teaches a vanadium redox battery that comprises a component injected into the catholyte and anolyte tanks.  However the prior art neither teaches nor suggests the component changes the oxidation number of the reduction/oxidation pair


Response to Arguments
Applicant’s arguments filed 11/2/022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725